DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 12/08/2020 in response to the Non-Final Office Action mailed 09/08/2020 has been entered.
	Claims 1-20 are currently pending in U.S. Patent Application No. 16/414,306.

Terminal Disclaimer
The terminal disclaimer filed on 12/08/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10/311,288 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Claim Objections
In view of the foregoing amendments, the claim objections to claims 1, 8 and 14 are withdrawn.

Response to 35 USC § 112 Rejections
In view of the foregoing amendments claim rejections under 35 U.S.C. 112(b), to claims 1-20 are similarly withdrawn.  


Allowable Subject Matter and Reasons for Allowance
Claims 1-20 are allowable. 

The following is an examiner's statement of reasons for allowance:
Claim amendments in view of supporting remarks overcome rejections previously set forth under 35 U.S.C. 112(b) and/or under any previously identified combination(s) of references cited where applicable.  Reconsideration and updated search has failed to provide references lending towards any obvious combination teaching/suggesting the claimed invention as a whole.  Reasons for Allowance may be found in the Allowable Subject Matter section on page 10 of the Non-Final Office Action dated 9/08/2020.  References of record fail to teach/suggest the generation of a feature comprising the set of closest similarity measures and a distribution of the set of closest similarity measures and that matched probability and same entity determination based thereon as claimed, in view of the claim as a whole.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796.  The examiner can normally be reached on Mon - Fri 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IAN L LEMIEUX/Examiner, Art Unit 2669